Exhibit (g)(3) under Form N-1A Exhibit 10 under Item 601/Reg. S-K EXHIBIT 1 TO CUSTODIAN CONTRACT BETWEEN FEDERATED INVESTMENT COMPANIES, STATE STREET BANK AND TRUST COMPANY, AND FEDERATED SERVICES COMPANY Dated December 1, 1993 (Exhibit 1 revised as of 8/13/10) CONTRACT DATEINVESTMENT COMPANY 2/30/97Federated Core Trust 8/13/10Federated Bank Loan Core Fund 6/1/08Federated Duration Plus Core Fund 9/1/05Federated Inflation-Protected Securities Core Fund 3/1/99Federated Mortgage Core Portfolio 12/30/97High-Yield Bond Portfolio
